Plaintiff in error was convicted in the county court of Rogers county at the March, 1911, term, on a charge of unlawfully selling intoxicating liquor, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of forty-five days. The proof shows that the prosecuting witness told the accused to get some beer, and charge it to his account; that he did not know whether accused charged him with the cost of the beer or not; and did not testify that accused agreed to charge it to his account. The proof on behalf of accused shows that he did not agree to charge prosecuting witness with the amount, and did not so charge him; that he bought the beer from another party and paid for it himself. The judgment of the trial court is reversed and a new trial awarded.